UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6144



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEROY ELLIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-36-D, CA-99-981)


Submitted:     May 25, 2000                  Decided:   June 5, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leroy Ellis, Appellant Pro Se. Robert Paul Crouch, Jr., United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Ellis seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Ellis, Nos. CR-94-36-D; CA-99-981 (W.D.

Va. Dec. 29, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2